DETAILED ACTION
Response to Arguments
Applicant's arguments filed on third paragraph on page 8 have been fully considered but they are not persuasive. 
Applicant argues that “Alain's selection of colors takes place across two different images, whereas the elements of claim 1 recite that neighborhood locations are in the second image and that the remainder of the locations are of the second image”.  The office respectfully disagree. The reminder of the locations in second image is calculated from the information of two different images, as illustrated in Fig. 4 in the disclosure, where second image 406, is based on information or two different images of 402 and 404, therefore the claimed second image is also of the results of two images, similar to what Alain teaches.
Applicant's  other arguments are related to the amended limitation, which are moot in light of new grounds of rejections. 
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


A detection circuit, a feature point identification circuit, in claims 8-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15 recite “the second image includes bit locations in which each bit of the bit locations includes a value”.  However, there is not support in disclosure of how “bit locations” are identified or defined.  In [0007], it is disclosed “generation of a first binary image indicating locations of the detected feature points with a bit value of one, wherein all other locations in the first binary image have a bit value of zero, generation of a second binary image indicating neighborhoods of currently tracked points, wherein locations of the neighborhoods in the second binary image have a bit value of zero and all other locations in the second binary image have a bit value of one, and performance of a binary AND of the first binary image and the second binary image to generate a third binary image, wherein locations in the third binary image having a bit value of one indicate new feature points detected in the frame”. However, this disclosure only supports a binary image where every point locations could have a bit value of value of 0 or 1 under certain conditions, not the supporting the claimed “bit locations”.
	Claims 2-7, 9-14, 16-20 are also rejected since they recite the limitations in claims 1,8 or 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “the second image includes bit locations in which each bit of the bit locations includes a value”.  However, it is not clear what a “bit location” is.  A generic image could be an 8bit image wherein each point/pixel can have 8bits or 256 colors, or 32bit image wherein each point/pixel can have 32bits or millions of color. How can one define a “bit location” in such schemes?

	In context of current application, which is about to generate a binary image where each point has one bit color,  a “bit location” is interpreted as a “pixel location” for purpose of applying art.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 35 USC § 102(a) (1) as being anticipated by TAKAHASHI (JP-2011008687).

Regarding claim 1, TAKAHASHI teaches a method comprising: 
receiving a frame of an image ([0009], moving image data); 
detecting a set of feature points within the frame ([0009], detects a characteristic point), wherein the set of feature points includes a set of tracked feature points ([0009], for long-term tracking based on the 1 image);
generating a first image that indicates locations of the set of feature points within the frame ([0009], detecting a characteristic point for long-term tracking based on the first image characteristic); 
generating a second image that indicates neighborhoods of the set of tracked feature points([0009], A 2 feature detection part for detecting a feature point for short-term tracking based on a 2 image characteristic) wherein the second image includes bit locations in which each bit of the bit locations includes a value, wherein each of the bit locations of the neighborhoods in the second image are indicated by a first value and a remainder of the bit locations of the second image each include a second value( Inherently each point in image has its pixel values)  ; and
generating a third image based on the first image and the second image that indicates locations of a subset of the set of feature points that is different from the set of tracked feature points ([0009], for all frames of the moving image data … on the basis of each feature amount of the feature point for long-term tracking detected from 2 different frames).

Regarding claim 2, TAKAHASHI teaches the method of claim 1, wherein the generating of the third image is such that the third image indicates a location of a first feature of the subset based on the first feature being outside the neighborhoods indicated by the second image([0009], moving image data).



Regarding claim 4, TAKAHASHI teaches the method of claim 1, further comprising adding the subset of the set of feature points to the set of tracked feature points( [0009], performing block matching on the basis of a characteristic point for long-term tracking detected from the 2 different frames or a luminance value near a feature point for short-term tracking).

Regarding claim 5, TAKAHASHI teaches the method of claim 1, wherein each of the neighborhoods indicated by the second image is larger in area than a respective feature of the set of feature points ([0023], an image pyramid (consisting of a set of images represented by an image of multiple resolution) for input image data is generated and feature point detection is also performed from low-resolution image data).

Regarding claim 6, TAKAHASHI teaches the method of claim 1 further comprising determining a set of coordinates for each feature point of the subset of the set of feature points based on the third image([0009], tracking feature point between frames on the basis of each feature amount of the feature point for long-term tracking detected from 2 different frames).

Claims 8-13 recite the computer vision system of claims 1-6. Since TAKAHASHI also teaches a computer vision system ([0001], image processing apparatus), claims 8-13 are also rejected.
Claims 15-20 recite the computer readable medium of the claims 1-6.  Since TAKAHASHI also teaches computer readable medium ([0013], computer), claims 15-20 are also rejected.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims when 112 issue is resolved in base claim.


	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661